Title: From John Adams to Horatio Gates Spafford, 17 November 1824
From: Adams, John
To: Spafford, Horatio Gates



My worthy friend Spafford,
Quincy 17th November 1824.

Common civility would have required that I should have answered your letter of the 6th. month long before this time, but the approach & invasion of my ninetieth year has taken away my faculties to such a degree that I have not been able to observe the common rule of my correspondents. Your Gazette of New York is an excellent work & will be extremely useful to that State for many centuries to come & indeed to all ages. Your account of Canals in that State is also an useful performance. I confess I am pleased with the election of Governor Clinton who has done great honour, and immortal service to that State; and the treatment he has received would have been a blot upon their gratitude if they had not repaired it by his re-election. As to the termination of the Presidential Election, as famous as we New England people are for guessing, I confess myself utterly incapable of guessing how it will end. I hope it will continue the prosperity of the Nation and indeed I see not how any President can change it. If my son has not done his duty to you in point of civility I shall feel sorry, but he is oppressed with many cares.
I am Sir your obliged friend / and humble servant
John Adams.